Per Curiam.

The question in this case is whether the provisions of the Motor Vehicle Safety Responsibility Act (Sections 46-750. 31 (2) and 46-750.32, Supplement to the 1962 Code of Laws) requires that automobile liability insurance policies issued in this State provide coverage for a minor, unmarried son of an insured and resident of her household, while driving a vehicle not listed in the policy. The lower court held that such coverage was not required by the statutes.
*308The judgment under appeal is affirmed under the decision in Crenshaw v. Preferred Risk Mutual Insurance Company, S. C., 191 S. E. (2d) 718, filed this date.